DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Species B, E.1, F.2, and G.2 in the reply of mailing dated 06/13/2022 and interview dated 08/05/2022 is acknowledged.  The traversal is on the ground(s) that 
Applicant asserts the office has “failed to provide specific reasons for the restriction between Species”. Applicant further discusses MPEP 803.02.II.B.
The office respectfully disagrees. The election of species restriction requirement pages 2-3 provides the specific reasons for the structural differences between the species, and page 3 states “The inventions have mutually exclusive features (i.e. two-way distinctness). The specific claimed features which vary between the groups are discussed in detail above.”.
Applicant’s further discussion regarding MPEP 803.02.II.B appears to imply that applicant considers the species to be either “not patentably distinct” (obvious variants) or as a Markush group. The species are not a proper Markush grouping, and thus applicant’s statements appear to potentially be admitting that the species are obvious variants, however the office will wait until applicant more clearly indicates such a position. In the event that applicant does state that the species are obvious variants, the restriction would be withdrawn in relation to those species covered by the statement.
Applicant asserts that there is no serious burden if the species are examined together. Applicant submits that Species F.1, F.2, G.1, and G.2 are in different claims.
The office respectfully disagrees. There is a serious search burden invoked by the species as each species would each require different search terms and considerations (inductive, mechanical, contact, non-contact, digital, analog, pinion shaft, pinion face, gearing, etc.). There is a serious examination burden invoked by the species as a potential prior art reference that anticipates or renders obvious one of cited species would not necessarily anticipate or render obvious another of the cited species.
The office further notes that under US election of species restriction practice that the status of Species F.1, F.2, G.1, and G.2 being recited in separate claims is moot.
The requirement is still deemed proper and is therefore made FINAL.

Claim 4-5, 11, 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on mailing dated 06/13/2022 and interview dated 08/05/2022.
During the interview; applicant stated that claims 4-5 are to be withdrawn, while claim 2 is to be partially withdrawn.
Claim 11 is withdrawn due to being directed towards Species A.
Claim 13 is withdrawn due to being directed towards Species C.


Claim Status
	Current claim status
Claims 1-22 are pending
Claims 4-5, 11, 13 are withdrawn
Claims 1-3, 6-10, 12, 14-22 are examined on the merits.


Information Disclosure Statement
No information disclosure statement(s) (IDS) was submitted.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Implied phrases


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 14/22 “controller”. The office notes that P11L11, P12L9 explicitly indicates that the controller is not shown.
Claim 20 “generating a failure signal if a deviation of the orientation of the pinion axis of the drive pinion is detected, wherein the failure signal is indicative of a presence of a failure.” The office notes that P11L11 explicitly indicates that a failure signal is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 14
L2 amend “the[[a]] deviation of the orientation of the pinion axis relative to the predefined reference orientation” to correct the clear typo of proper antecedent basis indication relative to claim 1 line 11-12
Claim 15
L5 add commas surrounding “using a sensor device” to greatly improve clarity
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19, 20, 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19
L2 “the reference geometry” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 20
L2-3 “a deviation of the orientation of the pinion axis of the drive pinion” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new claim element or if the cited limitation antecedently depend upon claim 15 L5-6 “a deviation of an orientation of the pinion axis relative to the predefined reference orientation”.
Claim 22
L3-4 “a deviation in the orientation of the pinion axis of the drive pinion” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new claim element or if the cited limitation antecedently depend upon claim 15 L5-6 “a deviation of an orientation of the pinion axis relative to the predefined reference orientation”.
Claim dependent on a rejected are rejected based on dependency.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16
L4-5 “predefining the predefined reference orientation of the pinion axis and inputting the predefined reference orientation in the sensor device.” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the cited limitation as a sensor is used to detect a property and output a signal, while the storing of the “input[ed]” data would be a function that would require a controller or a type of memory to perform, as opposed to a sensor.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 15 recites:
“A method comprising: 
monitoring an azimuth drive of a wind power installation, wherein the azimuth drive has a drive pinion which is rotatable about a pinion axis, wherein the pinion axis has a predefined reference orientation, wherein the monitoring comprises: 
detecting using a sensor device a deviation of an orientation of the pinion axis relative to the predefined reference orientation.”
	The underlined portions of the independent claim are all directed towards abstract ideas that fall within the bucket of a mental process. That is each of the underlined portions can be performed in the human mind as the method is effectively an exam question for one of ordinary skill in the art.
	This judicial exception is not integrated into a practical application because beyond the abstract idea the only items are either basic computing parts or applying the abstract idea within a technological area. Additionally, the claim limitations regarding the azimuth drive and drive pinion are notoriously well known in the art as evidenced by Muller (US 2018/0372071), see Fig2-4 drive unit 20, drive pinion 25, and the claim limitations regarding a sensor device that detects axis orientation during use is notoriously well known in the art as evidenced by Strutman (US 4,239,977) C6L49-57 and as best seen Fig1/2 sensor 31, gear 12.
	All claims dependent upon claim 15 have been analyzed and claims 16-20 present only additional abstract ideas and thus do not cure the deficiencies of the independent claim. 
	Claim 21 recites a well known and conventional practice of turning off a wind turbine which is further not linked to the abstract idea recited in claim 15 and thus does not cure the deficiencies of the independent claim.
	The office notes that Claim 22 recites limitations that integrates the abstract ideas into a practical application, as the shutting down of the azimuth drive is a result based upon abstract ideas of detecting recited in claim 15/22.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7-10, 12, 14-17, 19, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 2018/0372071) in view of Strutman (US 4,239,977).
Claim 1
Muller discloses:
“A wind power installation, comprising: 
at least one sensor device (Fig8c, sensors 111); 
an azimuth bearing (best seen Fig4, bearing rings 8/9) having an azimuth gearing (Para92; best seen Fig4, crown gear 26 of bearing ring 8/9); and 
at least one azimuth drive (best seen Fig2-4, drive unit 20) coupled to an azimuth gear mechanism corresponding to the azimuth gearing (best seen Fig2-4), 
wherein the azimuth gear mechanism comprises a drive pinion rotatable about a pinion axis (best seen Fig2-4, pinion 25), 
wherein the drive pinion is configured to engage in the corresponding azimuth gearing of the azimuth bearing (best seen Fig2-4), 
wherein the pinion axis has a predefined reference orientation (best seen Fig2-4, base arrangement location), and 
…”
Muller further discloses, Para120, that sensors 111 may detect deformations in shaft W, however Muller is silent to the application of the sensor detecting a deviation of an orientation of the pinion axis relative to the predefined reference orientation.
Strutman teaches (C6 in general and C6L49-57 in particular, and as best seen Fig1/2 sensor 31, gear 12) that it is known in wind turbines to use proximity sensors to measure the displacement of gearing, and implicitly the gearing’s axis deflection, in order to gain the benefit of improved accommodation of loading surges due to sensing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Muller to include the proximity sensors of Strutman at the pinion gear of Muller in order to gain the benefit of improved accommodation of loading surges due to sensing, and such a combination has the reasonable expectation of successfully providing the arrangement of Muller with improved accommodation of loading surges due to sensing positioning deviation of the pinion gear of Muller with the proximity sensor of Strutman.
Claim 3
The modified arrangement of Muller by the teachings of Strutman discloses: “The wind power installation as claimed in claim 1, wherein the at least one sensor device is configured to detect, in noncontact fashion, the deviation of the orientation of the pinion axis relative to the predefined reference orientation (limitation is within the scope of the combination discussed in Claim 1. Strutman: best seen Fig1/2 sensor 31, gear 12; C6 in general and C6L49-57 in particular).”
Claim 7
The modified arrangement of Muller by the teachings of Strutman discloses: “The wind power installation as claimed in claim 1, wherein the at least one sensor device is configured to detect the deviation of the orientation of the pinion axis relative to the predefined reference orientation based on a position change of a reference geometry associated with the drive pinion (limitation is within the scope of the combination discussed in Claim 1. Strutman: best seen Fig1/2 sensor 31, gear 12; C6 in general and C6L49-57 in particular).”
Claim 8
The modified arrangement of Muller by the teachings of Strutman discloses: “The wind power installation as claimed in claim 7, wherein the at least one sensor device is a distance sensor configured to measure a distance between the reference geometry and the at least one sensor device (limitation is within the scope of the combination discussed in Claim 1. Strutman: best seen Fig1/2 sensor 31, gear 12; C6 in general and C6L49-57 in particular).”
Claim 9
The modified arrangement of Muller by the teachings of Strutman discloses: “The wind power installation as claimed in claim 7, wherein the at least one sensor device is a proximity sensor configured to detect a position of the reference geometry (limitation is within the scope of the combination discussed in Claim 1. Strutman: best seen Fig1/2 sensor 31, gear 12; C6 in general and C6L49-57 in particular).”
Claim 10
The modified arrangement of Muller by the teachings of Strutman discloses: “The wind power installation as claimed in claim 1 further comprising a machine carrier (Muller: best seen Fig4, drive unit 20 mounted on ring segment 9a), wherein the at least one sensor device is arranged on the machine carrier (ring segment 9a of Muller is the most convenient structure to mount sensor 31 of Strutman in a corresponding manner to that as shown by Fig1/2 of Strutman).”
Claim 12
The modified arrangement of Muller by the teachings of Strutman discloses: “The wind power installation as claimed in claim 1, wherein the at least one sensor device is positioned horizontally spaced apart from a tip diameter of the drive pinion (limitation is within the scope of the combination discussed in Claim 1. Strutman: best seen Fig1/2 sensor 31, gear 12).”
Claim 14
The modified arrangement of Muller by the teachings of Strutman discloses: “The wind power installation as claimed in claim 1 further comprising a controller configured to detect a deviation of the orientation of the pinion axis relative to the predefined reference orientation, wherein the deviation is indicative of an existence of a failure (Muller: best seen Fig7, controllers 18; Para45/46 controllers use sensed parameters to control operation. Deviation recitations are within the scope of the combination as discussed in claim 1).”
Claim 15
The modified arrangement of Muller by the teachings of Strutman discloses: 
“A method comprising: 
monitoring an azimuth drive of a wind power installation, wherein the azimuth drive (Muller: best seen Fig2-4, drive unit 20) has a drive pinion which is rotatable about a pinion axis (Muller: best seen Fig2-4, drive pinion 25), wherein the pinion axis has a predefined reference orientation (Muller: best seen Fig2-4, base arrangement location), wherein the monitoring comprises: 
detecting using a sensor device a deviation of an orientation of the pinion axis relative to the predefined reference orientation (limitation is within the scope of the combination discussed in Claim 1. Strutman: C6 in general and C6L49-57 in particular, and as best seen Fig1/2 sensor 31, gear 12).”
Claim 16
The modified arrangement of Muller by the teachings of Strutman discloses: “The method as claimed in claim 15, further comprising: establishing the predefined reference orientation of the pinion axis using the sensor device (limitation is within the scope of the combination discussed in Claim 15. Initial sensing of the drive pinion 25 at the start of operation); or …”
Claim 17
The modified arrangement of Muller by the teachings of Strutman discloses: “The method as claimed in claim 15, wherein the monitoring further comprises: detecting the deviation of the orientation of the pinion axis relative to the predefined reference orientation from a position change of a reference geometry associated with the drive pinion (limitation is within the scope of the combination discussed in Claim 15).”
Claim 19
The modified arrangement of Muller by the teachings of Strutman discloses: “The method as claimed in claim 15, wherein the monitoring further comprises: measuring, by the sensor device, a distance between the reference geometry and the sensor device; and detecting a position of the reference geometry by the sensor device (limitation is within the scope of the combination discussed in Claim 15).”

Claim(s) 2, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 2018/0372071) in view of Strutman (US 4,239,977), and in further view of Johnson (US 2021/0123696)
Claim 2
The modified arrangement of Muller by the teachings of Strutman discloses the arrangement of claim 1.
The modified arrangement of Muller by the teachings of Strutman is silent to the particular mode of operation of the proximity sensor 31 of Strutman.
Johnson teaches, Para95, that inductive sensors and proximity sensors are known in the art alternative position sensors.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to swap the proximity sensor of Strutman for an inductive sensor, as Johnson teaches that both sensors are known in the art alternative position sensors, and such a modification has the reasonable expectation of successfully providing a working induction position sensor into the modified arrangement of Muller by the teachings of Strutman.

Claim(s) 6, 18 as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 2018/0372071) in view of Strutman (US 4,239,977), and in further view of Camacho (US 10,938,390)
Claim 6
The modified arrangement of Muller by the teachings of Strutman discloses the arrangement of claim 1.
The modified arrangement of Muller by the teachings of Strutman is silent to the analog vs digital nature of the proximity sensor 31 of Strutman.
Camacho teaches, C20L33-35, that it is known for proximity sensors to be analog.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the selection of an analog proximity sensor for the proximity sensor of Strutman as such a selection would have to be made in order to practice the disclosure of the modified arrangement of Muller by the teachings of Strutman, and Camacho teaches that an analog proximity sensor is a known type of proximity sensor to be selected, and such a modification has the reasonable expectation of successfully providing a working analog proximity sensor for the modified arrangement of Muller by the teachings of Strutman.
Claim 18
The modified arrangement of Muller by the teachings of Strutman and Camacho discloses: “The method as claimed in claim 15, wherein the monitoring further comprises: … or converting a physical measurement value into an analog signal by the sensor device (limitation is within the scope of the combination discussed in claim 6).”

Claim(s) 21 as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 2018/0372071) in view of Strutman (US 4,239,977), and in further view of Simon (US 8,008,797)
Claim 21
The modified arrangement of Muller by the teachings of Strutman discloses the arrangement of claim 15.
The modified arrangement of Muller by the teachings of Strutman is silent to the wind turbine arrangement shutting down.
Simon teaches, C12L53-58, that it is well known and common in many wind turbine systems to bring the system to a park position using brakes and to shut down the entire system due to high wind speeds.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the well known and common procedure of braking and shutting down the modified arrangement of Muller by the teachings of Strutman as Simon teaches that such procedures are well known and common in the art.


Examiner Note
	As always, the office is available for an interview if applicant decides that it would be beneficial to compact prosecution. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745